PER CURIAM.
The jury could disbelieve the appellant’s version of what happened. The evidence otherwise is sufficient to show his guilt.
Having testified in his own behalf, there was no error in permitting impeaching evidence of his general bad character, and his bad character for truth and veracity. 70 C.J., Witnesses, § 1040; Baugh v. State, 215 Ala. 619, 112 So. 157; Johnson v. State, 203 Ala. 30, 81 So. 820; Williams v. United States, 5 Cir., 254 F. 52; Williams v. United States, 5 Cir., 46 F.2d 731; Campbell v. United States, 5 Cir., 47 F.2d 70.
Appellant then introduced testimony that his general character was good. In charging, the judge told the jury all this testimony was admissible. As to that showing good character he added: “That testimony was permissible because it is presumed that a man with a good general reputation is not as likely to commit a crime or violate the law as a person who has not a good general reputation; but I charge you, gentlemen, that men who have good reputations, general reputations, do violate the law.” Exception was taken “to that portion of your honor’s charge in which you said it is presumed a man with a good general reputation would not be as apt to commit a crime”. No ground of objection was stated. There is no error prejudicial to appellant in the words excepted to. What followed was a doubtful propriety, but was not excepted to. No error is established.
Judgment affirmed.